Exhibit 10.2

 

VOTING, STANDSTILL, NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

May 3, 2009

This Voting, Standstill, Non-Competition and Non-Solicitation Agreement, dated
as of May 3, 2009 (this “Agreement”), is by and among Liberty Media Corporation,
a Delaware corporation (“Liberty”), DIRECTV, a Delaware corporation formed as a
direct, wholly-owned Subsidiary of The DIRECTV Group, Inc. (“Holdings”), The
DIRECTV Group, Inc., a Delaware corporation (“DIRECTV”), Liberty Entertainment,
Inc., a Delaware corporation and an indirect wholly-owned subsidiary of Liberty
(“Splitco”), Greenlady Corporation, a Delaware corporation (“Greenlady Corp.”),
and Greenlady II, LLC, a Delaware limited liability company (“Greenlady II”,
together with Greenlady Corp., the “Greenlady Entities” and each, a “Greenlady
Entity”).

For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Agreement and Plan of
Merger, dated as of May 3, 2009 (as amended from time to time, the “Merger
Agreement”), by and among Liberty, Splitco, Holdings, DTVG ONE, INC., a Delaware
corporation and a direct, wholly-owned Subsidiary of Holdings (“Merger Sub
One”), DTVG TWO, INC., a Delaware corporation and a direct, wholly-owned
Subsidiary of Holdings (“Merger Sub Two”), and DIRECTV.

WHEREAS, subject to the receipt of the Liberty Stockholder Approval, prior to
the Effective Time, Liberty will (i) pursuant to the Reorganization Agreement,
complete the Restructuring (as defined in the Reorganization Agreement) and (ii)
redeem, in accordance with the terms of the Reorganization Agreement and on a
pro rata basis, ninety percent (90%) of the outstanding shares of Liberty
Entertainment Common Stock in exchange for all of the outstanding Splitco Common
Stock (the “Split-Off);

WHEREAS, Liberty acknowledges the highly competitive nature of the businesses of
DIRECTV and the Splitco Business and further acknowledges that it has been
provided with access to sensitive, proprietary and confidential information of
DIRECTV and the Splitco Business and has been provided with the opportunity to
develop relationships with customers, vendors, prospective customers,
prospective vendors, employees and other agents of DIRECTV and its Affiliates
and the Splitco Business, which, in each case, Liberty and Splitco acknowledges
and agrees constitute valuable assets thereof;

WHEREAS, as further set forth in this Agreement, Liberty and Splitco desire to
cause each of the Greenlady Entities to vote all of their Liberty DIRECTV Shares
in favor of the DIRECTV Merger at the DIRECTV Stockholders Meeting;

WHEREAS, in connection with the Transactions, each of Holdings and DIRECTV has
provided or given Liberty and Splitco access to certain confidential information
regarding their respective businesses; and

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Holdings and DIRECTV have required that Liberty and Splitco enter into this
Agreement and, in

 

 

 

--------------------------------------------------------------------------------



order to induce Holdings and DIRECTV to enter into the Merger Agreement, Liberty
and Splitco are willing to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt of which are hereby acknowledged, each of the parties hereby agree as
follows:

1.

Certain Definitions.

As used in this Agreement and the schedules hereto, the following terms have the
respective meanings set forth below.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies of a Person, whether through the ownership of securities or partnership
or other ownership interests, by contract or otherwise and with respect to a
natural Person, such Person’s immediate family members and any trust,
partnership, limited liability company or similar vehicle established and
maintained for the benefit of such Person. For purposes of this Agreement, (i)
none of Liberty, Splitco, DIRECTV or Holdings shall be considered an Affiliate
of John C. Malone, Liberty Global, Inc., Ascent Media Corporation or Discovery
Communication, Inc., (ii) DIRECTV and its Subsidiaries shall not be deemed to be
an Affiliate of Liberty or any of its Subsidiaries or (after giving effect to
the Restructuring and Split-Off but prior to the Merger Effective Time) Splitco
or any of its Subsidiaries and (iii) neither IAC/InteractiveCorp nor Expedia,
Inc., nor any of their respective Affiliates, will be treated as Affiliates of
Liberty or Splitco for any purpose.

“Beneficial Owner” and “Beneficial Ownership” and words of similar import have
the meaning assigned to such terms in Rule 13d-3 and Rule 13d-5 promulgated
under the Exchange Act and a Person’s Beneficial Ownership of securities shall
be calculated in accordance with the provisions of such rules; provided that a
Person shall be deemed to have Beneficial Ownership of all securities that such
Person has a right to acquire without regard to the 60 day limitation in such
rule.

“Covered Areas” means (i) the Rocky Mountain area consisting of Colorado, Utah,
Wyoming, Montana, southern Idaho, western Nebraska, western Kansas and
northeastern Nevada, (ii) the Northwest area consisting of Washington, Oregon,
Idaho, Montana, Alaska, Wyoming and northern Nevada and (iii) the Pittsburgh
area consisting of Pennsylvania, West Virginia, Ohio and western Maryland.

“Current Market Price” of any security on any day means (i) the last reported
sale price (or, if no sale is reported, the average of the high and low bid
prices) on The Nasdaq Stock Market on such day, or (ii) if the primary trading
market for such security is not The Nasdaq Stock Market, then the closing sale
price regular way on such day (or, in

 

 

2

 

--------------------------------------------------------------------------------



case no such sale takes place on such day, the reported closing bid price
regular way on such day) in each case on the New York Stock Exchange, or, if
such security is not listed or admitted to trading on such exchange, then on the
principal exchange on which such security is traded, or (iii) if the Current
Market Price of such security on such day is not available pursuant to one of
the methods specified above, then the average of the bid and asked prices for
such security on such day as furnished by any New York Stock Exchange member
firm selected from time to time by the Board of Directors for that purpose.

“EchoStar” means EchoStar Corp.

“Equity Security” means (i) any common stock, preferred stock or other capital
stock, (ii) any securities convertible into or exchangeable for common stock,
preferred stock or other capital stock or (iii) any subscriptions, options,
rights, warrants, calls, convertible or exchangeable securities (or any similar
securities) or agreement of any character to acquire common stock, preferred
stock or other capital stock.

“Liberty Standstill and Voting Agreement” means that certain standstill and
voting agreement dated, May 6, 2008, by and among Liberty, the Greenlady
Entities and DIRECTV (as the same may be assumed by Splitco pursuant to the
Merger Agreement).

“Per Share Value”, as to (i) Holdings Class B Common Stock on any relevant day,
means the average of the Current Market Prices of Holdings Class A Common Stock
into which the shares of Holdings Class B Common Stock are convertible under
certain circumstances described in the Certificate of Incorporation of Holdings
for the period of 30 consecutive trading days ending on the last trading day
prior to the date the parties enter into a definitive agreement in respect of a
transaction to acquire the Persons referred to in Section 5(A) of this Agreement
and (ii) as to Holdings Class A Common Stock on any relevant day, means the
average of the Current Market Prices of Holdings Class A Common Stock for the
period of 30 consecutive trading days ending on the last trading day prior to
the date the parties enter into a definitive agreement in respect of a
transaction to acquire such Person, in the case of clauses (i) and (ii),
appropriately adjusted to take into account any stock dividends on the Holdings
Class A Common Stock, or any stock splits, reclassifications or combinations of
Holdings Class A Common Stock during the period following the first of such 30
trading days and ending on the last full trading day immediately preceding the
date the parties enter into a definitive agreement.

“Primarily Engaged in a Restricted Business” means, with respect to any Person,
that more than 10% of such Person’s business, as measured by the average of such
Person’s consolidated revenues for the last one completed fiscal year, is
comprised of a Restricted Business.

“Proprietary Information” shall mean all non-public, proprietary or confidential
information obtained by Liberty, Splitco (prior to the Merger Effective Time),
their respective Affiliates or their respective Representatives (collectively,
the “Liberty  

 

 

3

 

--------------------------------------------------------------------------------



Group”) in connection with the Transactions or as a result of being the owner of
the businesses comprising the Splitco Business and a principal stockholder,
director or officer of DIRECTV, including trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
joint venture partners, personnel, recruiting, advertising, sales, marketing,
promotions, government and regulatory activities and approvals, concerning the
past, current or future business, activities and operations of Holdings or any
of its Affiliates, including Splitco and the Splitco Business (after the Merger
Effective Time) and DIRECTV and all analyses, compilations, data, studies,
translations, memoranda or other documents prepared by the Liberty Group
containing or based in whole or in part on any such information. Proprietary
Information does not include, however, information which (i) is or becomes
generally available to the public, other than as a result of a disclosure by a
member of the Liberty Group, (ii) was or becomes available to the Liberty Group
from a Person other than Holdings, its Affiliates or its or their
Representatives who is not known nor believed by Liberty, in good faith, to be
bound by a confidentiality agreement with Holdings, its Affiliates or any of its
or their Representatives, or is otherwise not known by Liberty nor believed, in
good faith, to be under an obligation to Holdings, its Affiliates or any of its
or their Representatives not to disclose the information, or (iii) Liberty can
establish was or is independently developed by a member of the Liberty Group or
its Representatives without reliance upon any Proprietary Information.

 

 

 

 

 

 

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------



2.

Agreement to Vote Liberty DIRECTV Shares and Related Matters.

(a)       Voting. From the date hereof until any termination of this Agreement
in accordance with its terms, at any meeting of the stockholders of DIRECTV
however called (or any action by written consent in lieu of a meeting) or any
adjournment or postponement thereof, during the period from and after the date
of this Agreement to the Split-Off Effective Time Liberty shall cause, and from
and after the Split-Off Effective Time Splitco shall cause, each Greenlady
Entity to, and each Greenlady Entity agrees that it shall, subject to the
limitations set forth in the Liberty Standstill and Voting Agreement, appear at
such meeting of stockholders or otherwise cause the Liberty DIRECTV Shares to be
counted as present thereat for the purpose of establishing a quorum, and vote
all of the Liberty DIRECTV Shares (or cause them to be voted) or (as
appropriate) execute written consents in respect thereof, (i) in favor of the
adoption of the Merger Agreement, (ii) against any action or agreement
(including any amendment of any agreement) that would result in a breach of any
representation, warranty, covenant, agreement or other obligation of Liberty or
Splitco in the Merger Agreement, (iii) against any DIRECTV Takeover Proposal and
(iv) against any agreement (including any amendment of any agreement), amendment
of the Certificate of Incorporation or By Laws of DIRECTV or other action that
would reasonably be expected to prevent, prohibit, or materially delay the
consummation of the DIRECTV Merger. Any such vote shall be cast (or consent
shall be given) by the Greenlady Entities in accordance with such procedures
relating thereto so as to ensure that it is duly counted, including for purposes
of determining that a quorum is present and for purposes of recording the
results of such vote (or consent).

 

(b)

Proxy.

(i)        In furtherance of the agreements in Section 2(a) above, but subject
to the following sentence, each Greenlady Entity hereby irrevocably constitutes
and appoints DIRECTV and any officer(s) or directors of DIRECTV designated as
proxy or proxies by DIRECTV as its attorney-in-fact and proxy in accordance with
the DGCL, (with full power of substitution and re-substitution), for and in the
name, place and stead of such Greenlady Entity, to vote, subject to the
limitations set forth in the Liberty Standstill and Voting Agreement, all its
Liberty DIRECTV Shares (at any meeting of stockholders of DIRECTV however called
or any adjournment or postponement thereof), or to execute one or more written
consents in respect of such Liberty DIRECTV Shares, (A) in favor of the adoption
of the Merger Agreement, (B) against any action or agreement (including any
amendment of any agreement) that would result in a breach of any representation,
warranty, covenant, agreement or other obligation of Liberty or Splitco in the
Merger Agreement, (C) against any DIRECTV Takeover Proposal and (D) against any
agreement (including any amendment of any agreement), amendment of the
Certificate of Incorporation or By Laws of DIRECTV or other action that would
reasonably be expected to prevent, prohibit or materially delay the consummation
of the DIRECTV Merger.

(ii)       Such proxy shall (A) be valid and irrevocable until the termination
of this Agreement in accordance with Section 9 hereof and (B) automatically
terminate upon the termination of this Agreement in accordance with Section 9
hereof. Liberty and Splitco represent that any and all other proxies heretofore
given in respect of the Liberty DIRECTV Shares are revocable, that such other
proxies either have been revoked or are hereby revoked.

 

 

5

 

--------------------------------------------------------------------------------



Liberty and Splitco affirm that the foregoing proxy is: (x) given (I) in
connection with the execution and adoption of the Merger Agreement and (II) to
secure the performance of the duties of Liberty, Splitco and the Greenlady
Entities under this Agreement, (y) coupled with an interest and may not be
revoked except as otherwise provided in this Agreement and (z) intended to be
irrevocable prior to termination of this Agreement in accordance with the
provisions of Section 212(e) of the DGCL. If for any reason the proxy granted
herein is not irrevocable or is for any reason unenforceable, then Liberty,
Splitco and the Greenlady Entities irrevocably agree to vote or to direct the
voting or the execution of written consents in respect of their Liberty DIRECTV
Shares in accordance with Section 2(a).

(c)       Proxies; Non-Interference; etc. From the date hereof until any
termination of this Agreement in accordance with its terms or except as
expressly provided by this Agreement (including Section 2(b)(ii)), none of
Liberty, Splitco or any Greenlady Entity shall directly or indirectly (i)
deposit any Liberty DIRECTV Shares into a voting trust or grant any proxies or
enter into a voting agreement, power of attorney or voting trust with respect to
any Liberty DIRECTV Shares, (ii) take any action that would make any
representation or warranty of Liberty, Splitco or the Greenlady Entities set
forth in this Agreement untrue or incorrect or have the effect of preventing,
disabling or materially delaying Liberty, Splitco and the Greenlady Entities
from performing any of their respective obligations under this Agreement or
(iii) agree (whether or not in writing) to take any of the actions referred to
in the foregoing clauses (i) or (ii) of this Section 2(c). DIRECTV shall cause
all certificates representing Liberty DIRECTV Shares to bear a prominent legend
stating that such shares are subject to the voting and other restrictions
described in this Agreement, and Liberty and the Greenlady Entities hereby
consent thereto; provided, however, that such legend shall be removed
immediately in the event of the termination of this Agreement or the Merger
Agreement.

(d)       Additional Shares. Until any termination of this Agreement in
accordance with its terms, Liberty, Splitco and the Greenlady Entities shall
promptly notify Holdings and DIRECTV of the number of shares of DIRECTV Common
Stock, if any, as to which Liberty, Splitco or any Greenlady Entity acquires
record or Beneficial Ownership after the date hereof (including pursuant to the
exercise of any stock option or stock appreciation right and excluding any such
shares received as a result of any dividend or other distribution made or
similar action taken by DIRECTV or any of its Affiliates), provided, however,
that Liberty and Splitco have covenanted under the Merger Agreement to not
acquire Beneficial Ownership of DIRECTV Common Stock. Any shares of DIRECTV
Common Stock as to which Liberty, Splitco or the Greenlady Entities acquire
record or Beneficial Ownership after the date hereof and prior to termination of
this Agreement shall be Liberty DIRECTV Shares for purposes of this Agreement.
Without limiting the foregoing, in the event of any stock split, stock dividend
or other change in the capital structure of DIRECTV affecting DIRECTV Common
Stock, the number of shares of DIRECTV Common Stock constituting Liberty DIRECTV
Shares shall be adjusted appropriately and this Agreement and the obligations
hereunder shall attach to any additional shares of DIRECTV Common Stock or other
voting securities of DIRECTV issued to Liberty, Splitco or the Greenlady
Entities in connection therewith. For the avoidance of doubt, nothing herein
shall void, modify, limit, qualify or amend Liberty’s obligations pursuant to
Sections 6.26 and 6.27 of the Merger Agreement.

 

 

6

 

--------------------------------------------------------------------------------



3.         Non-Solicitation. Liberty acknowledges that Holdings’ and its
Subsidiaries’ employees from and after the Closing Date will be key components
to the success of Holdings and its Subsidiaries, including Splitco, the Splitco
Business and DIRECTV, and that the preservation of Holdings’ and its
Subsidiaries’ respective employee bases from and after the Closing Date is
critical to, among other things, Holdings’ and its Subsidiaries’ prospects.
Consequently, Liberty agrees that, for a period of two years from and after the
Closing Date, without the prior written consent of Holdings, Liberty will not,
and will cause its Affiliates not to, directly or indirectly, (a) solicit any
individual who is an executive officer or other member of senior management of
Holdings or its Subsidiaries from and after the Closing Date to leave his or her
employment with Holdings or its Subsidiaries or interfere with the employment
relationship between Holdings or its Subsidiaries, on the one hand, and any
individual who is an executive officer or other member of senior management of
Holdings or its Subsidiaries, on the other hand, from and after the Closing
Date, or (b) hire any individual who is an executive officer or other member of
senior management of DIRECTV, the Splitco Business or any of their Subsidiaries
during the twelve month period preceding the Closing Date; provided that the
foregoing restrictions shall not prohibit Liberty or its Affiliates from (A)
soliciting or hiring any individuals through the placement of general
advertisements of employment opportunities which are not specifically directed
at employees of Holdings or its Subsidiaries or (B) hiring any such individuals
who become aware of employment opportunities other than by a solicitation
prohibited by this Section 3 and approach Liberty or its Affiliates with respect
thereto.

4.

Non-Competition

(a)       For a period of three (3) years from and after the Closing Date (the
“Restricted Period”), Liberty shall not, and shall cause its Affiliates not to,
directly or indirectly, as a stockholder, owner, equityholder, manager,
operator, lender, investor, consultant, member, partner, licensor, contractor,
agent or in any other capacity, engage or participate in a Restricted Business
(as defined below) anywhere in North America or South America where the
Restricted Business was operated, directly or indirectly, by Liberty or DIRECTV
prior to the Closing Date. The term “Restricted Business” means (i) the
provision of direct-to-home delivery of video services by satellite (“DTH
Service”); (ii) the provision of programming consisting of live coverage of
regional and local sports in the Covered Areas; or (iii) the provision of
programming or on-line skill-based games of the nature produced, carried,
offered or hosted by Game Show Network, LLC or its Subsidiary, FUN Technologies
ULC (formerly known as FUN Technologies Inc.), on the Closing Date.

(b)       Notwithstanding the foregoing, the restrictions of this Section 4
shall not apply to any business (other than the DTH Service and the Splitco
Business) in which (x) Liberty, (y) any of its Subsidiaries or (z) any Person in
which Liberty, as of the date hereof, owns directly or indirectly 5% or more of
the outstanding voting stock or is engaged (including any services offered by
Sirius XM Radio Inc. or any of its Subsidiaries or successors). In addition, the
restrictions set forth herein shall not be applicable to any acquisition,
directly or indirectly, after the date of this Agreement by Liberty or any of
its Affiliates (whether by merger, share exchange, purchase or otherwise) of:

 

 

7

 

--------------------------------------------------------------------------------



(i)        any Person (or any interest therein) which is not Primarily Engaged
in a Restricted Business;

(ii)       securities listed on any securities exchange of any Person (a “Public
Company”) that is Primarily Engaged in a Restricted Business, provided that
Liberty and its Affiliates would not, in the aggregate, own, directly or
indirectly, 5% or more of the outstanding voting power or capital stock of such
Person (after giving effect to such acquisition, the “Public Company
Threshold”); and

(iii)      securities not listed on any securities exchange of any Person (a
“Private Company”) that is Primarily Engaged in a Restricted Business, provided
that (A) Liberty and its Affiliates would not, in the aggregate, own, directly
or indirectly, more than 10% of the outstanding voting power or capital stock of
such Person (after giving effect to such acquisition, the “Private Company
Threshold”), and (B) neither Liberty nor any of its Affiliates would possess any
management or other rights to direct the operations of such Person (after giving
effect to such acquisition).

(c)       Liberty agrees, that during the Restricted Period, it shall not and
shall cause its Affiliates not to, in the aggregate, own, directly or
indirectly, 5% or more of the outstanding voting power or capital stock of
EchoStar or any of its Subsidiaries primarily engaged in the business of
providing goods or services to Dish Network Corporation.

5.

Standstill.

For a period of three years from and after the Closing Date, Liberty shall not,
and shall not authorize or permit any of its Affiliates or their respective
Representatives to do or agree to do any of the following, without the prior
written consent of Holdings:

(i)        effect or seek, offer or propose (whether publicly or otherwise) to
effect, or announce any intention to effect or cause or participate in or in any
way assist, facilitate or encourage any other Person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or participate in, (A) any
acquisition of any Equity Securities (or Beneficial Ownership thereof), or any
indebtedness or businesses of Holdings or any of its Subsidiaries, (B) any
tender or exchange offer, consolidation, business combination, acquisition,
merger, joint venture or other business combination involving Holdings or any of
its Subsidiaries or any material assets of Holdings or any of its Subsidiaries,
(C) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to Holdings or any of its Subsidiaries,
or (D) any “solicitation” of “proxies” (as such terms are used in the proxy
rules of the SEC) to vote any voting securities of Holdings or consents to any
action from any holder of any voting securities of Holdings or seek to advise or
influence any Person with respect to the voting of or the granting of any
consent with respect to any voting securities of Holdings;

(ii)       form, join or in any way participate in a “group” (as defined under
the Exchange Act) in connection with the voting securities of Holdings or
otherwise act in concert with any Person in respect of any such securities;

 

 

8

 

--------------------------------------------------------------------------------



(iii)      otherwise act, alone or in concert with others, to seek
representation on, or to control or influence the management of, the Board of
Directors or policies of Holdings;

(iv)      enter into any discussions or arrangements with any third party with
respect to any of the foregoing;

(v)       request that Holdings or any of its Representatives amend or waive any
provision of this paragraph, or make any public announcement with respect to the
restrictions of this paragraph, or take any action which would reasonably be
expected to require Holdings to make a public announcement regarding the
possibility of a business combination or merger; or

(vi)      advise, assist or encourage any other Persons, in connection with any
of the foregoing;

provided, however, that notwithstanding anything contained herein,

(A) any acquisition (or proposed acquisition) of an indirect interest in Equity
Securities of Holdings or any of its Subsidiaries arising out of an acquisition
by Liberty or any of its Affiliates of an interest in another Person (which
Person, immediately following such acquisition, would be an Affiliate of
Liberty) (an “Acquired Person”) that Beneficially Owns Equity Securities of
Holdings or any of its Subsidiaries will not constitute a breach or violation of
Liberty’s obligations under this Section 5, so long as

(X) such Equity Securities of Holdings or any of its Subsidiaries Beneficially
Owned by such Acquired Person (together with such Equity Securities of Holdings
or its Subsidiaries Beneficially Owned by Liberty, its Affiliates and other
Acquired Persons at such time) do not constitute, in the aggregate, on an
as-converted basis, two percent or more of any class of Holdings’ or any of its
Subsidiaries’ Equity Securities immediately prior to the execution in full of a
binding purchase or similar agreement relating to such acquisition (but after
giving effect to any sale or other disposition of Equity Securities of Holdings
or any of its Subsidiaries by such Acquired Person (or by Liberty, its
Affiliates or other Acquired Person) to occur on a reasonably prompt basis after
the closing of such acquisition pursuant to a binding agreement entered into by
such Acquired Person (or Liberty, its Affiliates or other Acquired Persons)
prior to or in connection with the closing of such acquisition to sell or
dispose of a sufficient number of such Acquired Person’s (or of Liberty’s, its
Affiliates’ or other Acquired Person’s) Equity Securities of Holdings or any of
its Subsidiaries so as to cause such Person (together with such Equity
Securities of Holdings or its Subsidiaries Beneficially Owned by Liberty, its
Affiliates and the other Acquired Persons at such time) to Beneficially Own
Equity Securities of Holdings or any of its Subsidiaries constituting, in the
aggregate, on an as-converted basis, less than two percent of any class of
Holdings’ or any of its Subsidiaries’ Equity Securities, subject to such
disposition closing; provided, that prior to such disposition, Liberty shall
vote, and shall cause its Affiliates to vote, the excess of any Equity
Securities of Holdings or any of its Subsidiaries constituting, in the
aggregate, on an as converted basis, two percent or more of any class of
Holdings’ or any of its Subsidiaries’ Equity Securities at any special or annual
meeting of stockholders of Holdings or any of its Subsidiaries, as applicable,
in

 

 

9

 

--------------------------------------------------------------------------------



proportion to the votes cast by stockholders of Holdings or its Subsidiaries, as
applicable, other than Liberty and its Affiliates, at such meeting); and

(Y) the aggregate value of such Equity Securities of Holdings (calculated based
on the applicable Per Share Value) or any of its Subsidiaries Beneficially Owned
by such Acquired Person do not constitute, in the aggregate, on an as-converted
basis, five percent or more of the fair value of the consolidated net assets of
such Acquired Person immediately prior to the execution in full of a binding
purchase or similar agreement relating to such acquisition but after giving
effect to any sale or other disposition of Equity Securities of Holdings or any
of its Subsidiaries by such Acquired Person to occur on a reasonably prompt
basis after the closing of such acquisition pursuant to a binding agreement
entered into by such Acquired Person prior to or in connection with the closing
of such acquisition to sell or dispose of a sufficient number of such Acquired
Person’s Equity Securities of Holdings or any of its Subsidiaries so as to cause
such Acquired Person to Beneficially Own Equity Securities of Holdings or any of
its Subsidiaries constituting, in the aggregate, on an as-converted basis, less
than five percent or more of the fair value of the consolidated net assets of
such Acquired Person, subject to such disposition closing; provided, that prior
to such disposition, Liberty shall vote, and shall cause its Affiliates to vote,
the excess of any Equity Securities of Holdings or any of its Subsidiaries
constituting, in the aggregate, on an as converted basis, five percent or more
of the fair value of the consolidated net assets of the Acquired Person, as
applicable, in proportion to the votes cast by stockholders of Holdings or its
Subsidiaries, as applicable, other than Liberty and its Affiliates, at such
meeting); and

(B) for all purposes of this Section 5, Liberty, its Affiliates and any Acquired
Person will not be deemed to have acquired Beneficial Ownership of, and
following such acquisition will not be deemed to have Beneficial Ownership of,
any Equity Securities of Holdings or any of its Subsidiaries to the extent that
such Equity Securities are (i) received by Liberty or its Affiliates as a result
of any dividend or other distribution made, or similar action taken (including
receipt by Liberty or any of its Affiliates of any rights, warrants or other
securities granting to the holder the right to acquire Equity Securities of
Holdings or its Affiliates, and any acquisition of Equity Securities of Holdings
or its Affiliates upon the exercise thereof), by Holdings, any of its Affiliates
or any other Person which is not Liberty or an Affiliate of Liberty or (ii)
acquired from Holdings or any of its Subsidiaries.

6.         Confidentiality. Liberty agrees that it will, and that it will cause
the Liberty Group to, keep all Proprietary Information in its possession as of
the Closing Date confidential and refrain from using such Proprietary
Information; provided that, notwithstanding anything to the contrary herein,
Liberty may use such Proprietary Information to the extent reasonably necessary
for purposes of preparing and filing tax returns, corresponding with tax
authorities, preparing accounting records and in connection with any litigation,
including litigation arising out of, relating to, or resulting from the
Transactions or the subject matter of such Proprietary Information. Liberty
agrees to be responsible for any breach of this Agreement by any of its
Representatives.

7.

Representations and Warranties of Liberty and Splitco.

 

 

 

10

 

--------------------------------------------------------------------------------



(a)       Liberty Organization, Standing, Power and Authority for this
Agreement. Subject to Section 9(a) hereof, Liberty represents and warrants that,
as of the date hereof and as of the Closing Date, each of Liberty and each
Greenlady Entity (collectively, the “Liberty/Greenlady Group” and each a
“Liberty/Greenlady Group Member”) is a corporation or legal entity duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction in which it is organized or formed and has all necessary corporate
or limited liability company power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by each Liberty/Greenlady Group Member and the
consummation by it of the transactions contemplated hereby (i) will not violate
any order, writ, injunction, decree, statute, rule, regulation or Law applicable
to it or by which any of the Liberty DIRECTV Shares are bound, (ii) will not
violate or constitute a breach or default under any agreement by which it or the
Liberty DIRECTV Shares may be bound (other than in connection with the Greenlady
Debt), (iii) will not require the consent of or any notice or other filing with
any third party (other than in connection with the Greenlady Debt), including
any governmental authority, and (iv) have been duly and validly authorized, and
no other proceedings on the part of Liberty/Greenlady Group are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by each
Liberty/Greenlady Group Member and, assuming it has been duly and validly
authorized, executed and delivered by the other parties hereto, constitutes a
legal, valid and binding agreement of each Liberty/Greenlady Group Member,
enforceable against it in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to or affecting
enforcement of creditors’ rights generally, and general principles of equity
(regardless of whether enforcement is considered in a proceeding at law or in
equity). Except as provided herein, there is no party to any other agreement or
arrangement (other than in connection with the Greenlady Debt), whose consent is
required for the execution and delivery of this Agreement or the consummation by
each Liberty/Greenlady Group Member of the transactions contemplated hereby.

(b)       Ownership of Liberty DIRECTV Shares. Subject to Section 9(a) hereof,
Liberty represents and warrants that, as of the date hereof all of the shares of
DIRECTV capital stock Beneficially Owned by Liberty are owned as follows: (i)
170,000,000 shares of DIRECTV Common Stock are owned directly by Greenlady II,
LLC and (ii) 378,720,752 DIRECTV Common Stock are owned directly by Greenlady
Corp. (collectively, the “Liberty DIRECTV Shares”). All of the Liberty DIRECTV
Shares are owned free and clear of all Liens, other than those Liens incurred in
connection with the Greenlady Debt, the Liberty Standstill and Voting Agreement,
encumbrances created by this Agreement, the Merger Agreement, the Liberty
Revolving Credit Facility, the DIRECTV Credit Facility (including the pledge
agreement and any other related agreements entered into in connection therewith)
and any restrictions on transfer under applicable federal and state securities
laws. Except for the Liberty DIRECTV Shares, as of the date hereof, the
Liberty/Greenlady Group does not Beneficially Own any Equity Securities of
DIRECTV or any of its Subsidiaries.

(c)       Splitco Organization, Standing, Power and Authority for this
Agreement. Splitco represents and warrants that, as of the date hereof and as of
the Closing Date, Splitco is a

 

 

11

 

--------------------------------------------------------------------------------



corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware and has all necessary corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by Splitco and
the consummation by it of the transactions contemplated hereby (i) will not
violate any order, writ, injunction, decree, statute, rule, regulation or Law
applicable to it or by which any of the Liberty DIRECTV Shares are bound, (ii)
will not violate or constitute a breach or default under any agreement by which
it or the Liberty DIRECTV Shares may be bound (other than in connection with the
Greenlady Debt), (iii) will not require the consent of or any notice or other
filing with any third party (other than in connection with the Greenlady Debt),
including any governmental authority, and (iv) have been duly and validly
authorized, and no other proceedings on the part of Splitco are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by Splitco and,
assuming it has been duly and validly authorized, executed and delivered by the
other parties hereto, constitutes a legal, valid and binding agreement of
Splitco, enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws relating
to or affecting enforcement of creditors’ rights generally, and general
principles of equity (regardless of whether enforcement is considered in a
proceeding at law or in equity). Except as provided herein, there is no party to
any other agreement or arrangement (other than in connection with the Greenlady
Debt), whose consent is required for the execution and delivery of this
Agreement or the consummation by Splitco of the transactions contemplated
hereby.

8.

Representations and Warranties of DIRECTV.

DIRECTV represents and warrants that, as of the date hereof and as of the
Closing Date, DIRECTV is a corporation duly organized, validly existing and in
good standing under the Laws of the jurisdiction in which it is organized and
has all necessary corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by DIRECTV and the consummation by DIRECTV of the
transactions contemplated hereby (i) will not violate any order, writ,
injunction, decree, statute, rule, regulation or Law applicable to DIRECTV, (ii)
will not violate or constitute a breach or default under any agreement by which
DIRECTV may be bound, (iii) except as set forth on Schedule 8, will not require
the consent of or any notice or other filing with any third party, including any
Governmental Authority, and (iv) have been duly and validly authorized, and no
other proceedings on the part of DIRECTV are necessary to authorize this
Agreement or, subject to receipt of the DIRECTV Stockholder Approval, to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by DIRECTV and, assuming it has been duly and
validly authorized, executed and delivered by Liberty, constitutes a legal,
valid and binding obligation of DIRECTV enforceable against DIRECTV in
accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws relating to or affecting enforcement of
creditors’ rights generally, and general principles of equity (regardless of
whether enforcement is considered in a proceeding at Law or in equity).

9.

Effects of Split-Off; Termination.

 

 

 

12

 

--------------------------------------------------------------------------------



(a)       Effective as of the Split-Off Effective Time, DIRECTV hereby releases
Liberty from any and all obligations and liabilities relating to any breach by
of any representation or warranty set forth in Section 7 or the failure of
Liberty or Splitco to perform any covenant, agreement or obligation to be
performed by Liberty or Splitco pursuant to Section 2 hereof. In furtherance of
and not in limitation of the foregoing, the parties agree that from and after
the Split-Off Effective Time, DIRECTV will look solely to Splitco with respect
to the performance of Splitco’s and Liberty’s covenants, agreements or
obligations under Section 2 hereof and with respect to any liability of Splitco
or Liberty under Section 2 hereof, whether such obligation or liability arises
before or after the Split-Off Effective Time.

(b)       This Agreement shall terminate automatically, without further action
of the parties hereto, upon the first to occur of (i) the consummation of the
Mergers and (ii) the termination of the Merger Agreement in accordance with its
terms, provided, that (A) subject to Section 9(a), nothing herein shall relieve
any party from liability for any breach of this Agreement and (B) the rights and
obligations of the parties hereto under Sections 3, 4, 5, 6 and 10 of this
Agreement shall survive consummation of the Mergers.

10.

Miscellaneous.

(a)       Remedies. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the courts specified in Section
10(d), without bond or other security being required, this being in addition to
any other remedy to which they are entitled at law or in equity.

(b)       Expenses. Except as otherwise expressly provided in this Agreement,
all costs and expenses incurred in connection with the transactions contemplated
by this Agreement shall be paid by the party incurring such costs and expenses.

(c)       Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF.

(d)       Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement will be brought exclusively in the Court of Chancery of the State of
Delaware (the “Delaware Chancery Court”), or, if the Delaware Chancery Court
does not have subject matter jurisdiction, in the federal courts located in the
State of Delaware. Each of the parties hereby consents to personal jurisdiction
in any such action, suit or proceeding brought in any such court (and of the
appropriate appellate courts therefrom) and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the

 

 

13

 

--------------------------------------------------------------------------------



jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 10(j) shall
be deemed effective service of process on such party.

(e)       Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH ACTION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10(e).

(f)        Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part, by operation of
Law or otherwise, by any of the parties without the prior written consent of the
other parties. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the parties hereto
and their respective successors (whether as a result of merger, reorganization,
restructuring, consolidation or any other transaction) and permitted assigns.
Any purported assignment not permitted under this Section 10(f) shall be null
and void.

(g)       Counterparts. This Agreement may be executed in counterparts (each of
which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement) and shall become effective when two or
more counterparts have been signed by each of the parties and delivered to the
other parties.

(h)       Descriptive Headings. Headings of Sections and subsections of this
Agreement are for convenience of the parties only, and shall be given no
substantive or interpretive effect whatsoever.

(i)        Entire Agreement; No Third-Party Beneficiaries. This Agreement, the
Merger Agreement and the Liberty Standstill and Voting Agreement constitute the
entire agreements, and supersede all other prior agreements and understandings,
both written and oral, among the parties, or any of them, with respect to the
subject matter hereof and thereof. Nothing in this Agreement shall be construed
as giving any person, other than the parties hereto and their respective heirs,
successors, legal representatives and permitted assigns, any right, remedy or
claim under or in respect of this Agreement or any provision hereof.

 

 

14

 

--------------------------------------------------------------------------------



(j)        Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered personally,
facsimiled (which is confirmed) or sent by overnight courier (providing proof of
delivery) to the parties at the following addresses:

If to DIRECTV or Holdings, to:

The DIRECTV Group, Inc.

2230 East Imperial Highway

El Segundo, CA 90245

Attention: Larry D. Hunter, General Counsel

Facsimile: (310) 964-0838

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

 

Attention:

Frederick S. Green

Michael E. Lubowitz

 

Facsimile:

(212) 310-8007

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

 

Attention:

Richard I. Beattie

Marni J. Lerner

Kathryn King Sudol

 

Facsimile:

(212) 455-2502

If to Liberty or Splitco, to:

Liberty Media Corporation

12300 Liberty Boulevard

Engelwood, CO 80112

 

Attention:

Charles Y. Tanabe, General Counsel

 

Facsimile:

(720) 875-5382

with a copy (which shall not constitute notice) to:

 

 

 

 

15

 

--------------------------------------------------------------------------------



 

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, NY 10112

 

Attention:

Frederick H. McGrath

Jonathan Gordon

Renee Wilm

 

Facsimile:

(212) 259-2530

 

or such other address or facsimile number as such party may hereafter specify by
like notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5 P.M. in the place of receipt and such day is a
business day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding business day in the place of receipt.

(k)       Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

(l)        Interpretation. When a reference is made in this Agreement to an
Article, Section, Exhibit or Schedule, such reference shall be to an Article of,
a Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term. Any agreement, instrument or statute defined or referred to herein or
in any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns.

[Signature Page Follows]

 

 

16

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has executed this agreement as of
the date first above written.

LIBERTY MEDIA CORPORATION

 

By:

/s/  Charles Y. Tanabe

 

Name:

Charles Y. Tanabe

 

Title:

Executive Vice President

 

 

DIRECTV

 

By:

/s/  Larry D. Hunter

 

Name:

Larry D. Hunter

 

Title:

Executive Vice President

 

 

LIBERTY ENTERTAINMENT, INC.

 

By:

/s/  Charles Y. Tanabe

 

Name:

Charles Y. Tanabe

 

Title:

Executive Vice President

 

 

GREENLADY CORPORATION

 

By:

/s/  Charles Y. Tanabe

 

Name:

Charles Y. Tanabe

 

Title:

Executive Vice President

 

 

GREENLADY II, LLC

 

By:

/s/  Charles Y. Tanabe

 

Name:

Charles Y. Tanabe

 

Title:

Executive Vice President

--------------------------------------------------------------------------------



 

 

 

THE DIRECTV GROUP, INC.

 

By:

/s/  Larry D. Hunter

 

Name:

Larry D. Hunter

 

Title:

Executive Vice President

 

 

 

 